Citation Nr: 0518380	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  96-47 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for right shoulder and 
bilateral knee disorders, claimed as secondary to service-
connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
right shoulder and bilateral knee disorders claimed as the 
result of treatment at a Department of Veterans Affairs (VA) 
medical facility in August 1992.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1943 to February 1946.  This case is before the 
Board of Veterans' Appeals (Board) on March 2000 Order of the 
United States Court of Appeals for Veterans Claims (Court) 
which vacated a January 1999 Board decision that denied right 
shoulder and bilateral knee disorders, claimed as secondary 
to PTSD.  The appeal was initiated from a January 1996 
decision by the Buffalo VA Regional Office (RO), which denied 
benefits under 38 U.S.C.A. § 1151 for right shoulder and 
bilateral knee disorders claimed to be the result of VA 
treatment in August 1992.  In December 1996, the veteran and 
his spouse appeared for a personal hearing before a hearing 
officer at the RO.  The case was before the Board in June 
1998, when it was remanded for the RO to readjudicate the 
claim as one of service connection for right shoulder and 
bilateral knee disorders, claimed as secondary to service-
connected PTSD.  The RO readjudicated the claim, and the case 
was then before the Board in January 1999, when the Board 
denied right shoulder and bilateral knee disorders, claimed 
as secondary to PTSD.  The veteran appealed the January 1999 
Board decision to the Court, resulting in the March 2000 
Court Order noted above.  In December 2000, the Board 
remanded the case for readjudication consistent with a March 
2000 Joint Motion by the parties (primarily to readjudicate 
the veteran's claim under two alternative theories:  
entitlement to service connection for right shoulder and 
bilateral knee disorders, claimed as secondary to PTSD, and 
entitlement to benefits under 38 U.S.C.A. § 1151 for right 
shoulder and bilateral knee disorders claimed to be the 
result of VA treatment in August 1992; and to provide the 
veteran further notice of the Veterans Claims Assistance Act 
of 2000 (VCAA)).  The case was then before the Board in 
September 2002, when the Board directed additional 
development; and it again came before the Board in June 2003, 
when it was remanded to the RO for due process 
considerations.  In June 2003, the veteran submitted a waiver 
of RO initial consideration of "any new evidence" received 
by VA, "as long as comp[ensation] exam of 2003 and medical 
evidence from the Syracuse VAMC of 2003 has been forwarded to 
the [Board]."  The record reflects that such evidence has 
been obtained and associated with the claims folder.  


FINDINGS OF FACT

1.  A right shoulder and/or bilateral knee disorders were not 
manifested in service; arthritis of the right shoulder or 
knees was not manifested in the first postservice year; and 
there is no competent evidence that such disorders are 
related to service or caused or aggravated by the veteran's 
service-connected PTSD.  

2.  It is not shown that the veteran's right shoulder and/or 
bilateral knee disorders resulted from VA hospitalization, 
examination, or medical or surgical treatment in August 1992.  


CONCLUSIONS OF LAW

1.  Service connection is not warranted for right shoulder 
and bilateral knee disorders, claimed as secondary to PTSD.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2004).  

2.  The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 are not met for right shoulder and 
bilateral knee disorders claimed to have resulted an 
incident(s) at a VA medical facility in August 1992.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.358, 
3.800 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear met.  

The veteran was provided VCAA notice by a supplemental 
statement of the case (SSOC) issued in August 2004.  Although 
he was provided VCAA notice subsequent to the rating decision 
appealed (incidentally, notice would not have been possible 
prior to enactment of the VCAA), he is not prejudiced by any 
notice timing defect.  He was notified (in the January 1996 
rating decision, in a September 1996 statement of the case 
(SOC), and in numerous SSOCs issued during the pendency of 
this appeal) of everything required, and has had ample 
opportunity to respond or supplement the record.  
Specifically, the August 2004 SSOC informed him of the 
allocation of responsibility of the parties to identify and 
obtain additional evidence in order to substantiate his 
claims.  The case was reviewed de novo subsequent to the 
notice.  

Regarding content of notice, the SOC and the SSOCs informed 
the veteran of what the evidence showed.  He was advised by 
the August 2004 SSOC that VA would make reasonable efforts to 
help him get pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  A July 1998 SSOC advised him of 
what the evidence must show to establish service connection 
for disabilities claimed as secondary to service-connected 
PTSD; an April 2002 SSOC advised him of what the evidence 
must show to establish entitlement to benefits under 
38 U.S.C.A. § 1151; and those documents, as well as the 
August 2004 SSOC, advised the veteran of what information or 
evidence VA needed from him.  While he was not advised 
verbatim to submit everything he had pertaining to his 
claims, the RO asked him to submit, or provide releases for 
VA to obtain, any pertinent records.  This was equivalent to 
advising him to submit everything pertinent.  Everything 
submitted to date has been accepted for the record and 
considered.  

Regarding the duty to assist, the Board directed additional 
development in June 1998, December 2000, and September 2002.  
The development, to include a VA examination with a medical 
opinion, has been completed and the additional evidence was 
considered by the RO.  VA has obtained all identified records 
that could be obtained.  Evidentiary development is complete 
to the extent possible; VA's duties to notify and assist are 
met.  The Board finds it proper to proceed with appellate 
review.  It is not prejudicial to the veteran for the Board 
to do so.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
April 14, 2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

Background

Essentially, the veteran's claim encompasses two alternative 
theories of entitlement:  first, that he sustained right 
shoulder and bilateral knee disorders while seeking VA 
treatment for his service-connected PTSD in August 1992; and 
second, that his right shoulder and bilateral knee disorders 
are secondary to the service-connected PTSD.  VA medical 
records show that the veteran was hospitalized in January 
1991 for alcohol and PTSD-like symptoms.  In a December 1991 
rating decision, the RO granted service connection for PTSD.  
Service medical records are entirely negative for a disorder 
involving either the veteran's right shoulder or his knees.  

In his August 1992 claim for disability compensation, the 
veteran reported that on August 5, 1992 he admitted himself 
to a VA medical center (VAMC) and voluntarily left on August 
7 to return home, where he cut his arms and wrists.  
Subsequently, the sheriff's department returned him to the 
VAMC, where he stated he was given two shots.  After an 
interview, he was surrounded by four VAMC security guards who 
grabbed his arms, hit the left side of his ribs, kicked in 
his right leg behind the knee, knocked him to the floor, 
stripped his clothes, and put him in an isolation room.  He 
was later handcuffed and taken to a private medical facility 
where he complained about his ribs.  

At a personal hearing at the RO in December 1996, the veteran 
essentially testified that while being hospitalized for PTSD 
he was manhandled by VAMC security personnel.  He testified 
that the security personnel caused his right shoulder and 
bilateral knee disorders by using abusive and inhumane 
treatment with excessive force and bodily harm.  He 
specifically recounted an August 5, 1992, admission to a 
VAMC, and he testified that he was told by three different VA 
medical care professionals that he could receive medication 
for his PTSD symptoms.  When he asked for the medication, 
however, he was told he could only have Valium, and he 
testified that even the Valium was not promptly provided.  
His response was to gather his belongings and immediately 
leave the VAMC.  After leaving the VAMC, he bought and drank 
some alcohol, and returned to his home, where he cut his 
wrists and called a television station.  A sheriff then came 
to the veteran's home and transported him back to the VAMC 
where he was previously admitted.  The veteran told the VA 
medical care professionals that he cut his wrists to make 
them aware of his desperation.  He testified that he was then 
"manhandled" by VAMC personnel and was given two shots.  He 
was the sent to a private medical care facility, where X-rays 
showed bruising.  He was subsequently transferred a private 
psychiatric care facility.  

The veteran further testified that on August 8, 1992, he 
again voluntarily presented to the VAMC for readmission.  He 
testified that he found some pills in a bathroom, and he took 
them into the VAMC television room to show to other patients.  
The patients allegedly "grabbed" the veteran and took him 
to a nurses station, and accused him of taking the pills.  He 
was then monitored during the night, then taken back to the 
private psychiatric care facility, where he was interviewed 
and released.  The veteran presented photographs at the 
hearing which were allegedly taken immediately after he was 
"manhandled" by VA personnel.  The photographs reveal what 
appear to be bruises in the area behind his knees.  The 
veteran recalled that he suffered from chest pain due to 
asthma at the time of his altercation with VA personnel, and 
did not realize how badly his right shoulder was hurt in the 
altercation.  It was noted at the hearing that VA outpatient 
records dated in August 1995 included reference to old 
arthritis of the right shoulder, but the veteran denied any 
preexisting right shoulder disorder, and he was unaware of 
any diagnosis of arthritis.  

The medical evidence of record includes VA medical reports 
showing that the veteran admitted himself for alcohol 
detoxification at a VAMC on August 5, 1992.  On admission he 
complained of "increasing guilt and flashbacks, as well as 
worsening alcohol abuse."  It was noted that he was doing 
well until he left the medical center on his own accord two 
days later, and he was placed on unauthorized absence.  A VA 
hospital admission report indicates that the veteran returned 
to the VAMC inebriated, agitated, and violent.  He became 
involved in a physical altercation with VA security 
personnel, during which he was subdued and transferred, via 
police escort, to the private medical facility for evaluation 
and consideration for involuntary hospitalization.  

The private medical care facility's emergency room report 
contains notes to the effect that the veteran had a positive 
psychiatric history with PTSD and alcohol abuse, and recent 
chaotic history with assaultive behavior.  It was noted that 
he cut his wrist two days ago and had another possible self-
destructive act the previous night.  He failed two voluntary 
psychiatric admissions in 48 hours.  He was found to be 
resistive and manipulative and in need of further psychiatric 
evaluation and care.  He complained of rib pain and right leg 
pain, and told his private physicians that he injured his 
ribs in an altercation at the VAMC.  X-rays of the left ribs 
and frontal chest were normal.  His blood alcohol level was 
elevated.  It was noted that he had inflicted numerous 
lacerations on his left arm.  The private records, however, 
indicate that the veteran had suffered a rib contusion.  

An evaluation report from the private psychiatric care center 
dated August 7, 1992, shows that the veteran was transferred 
to that facility after sheriff's deputies received a call 
stating he was depressed and suicidal.  The veteran did not 
have any known physical disabilities on admission except for 
a bandage on the left arm.  It was noted that he had tried to 
cut himself superficially.  He gave a history of having found 
pills in a VAMC bathroom but denied taking any.  The report 
also indicates that the veteran had returned to VA and fought 
with VA personnel.  Security was called and a security 
officer's nose was broken in an ensuing altercation.  There 
were no medical abnormalities noted on admission to the 
psychiatric care facility other than asthma.  It was noted 
that he was not in need of immediate hospitalization, and 
that his recent behavior was secondary to alcohol dependency.  

VAMC records from August 8 - 9, 1992, also indicate that the 
veteran was discharged from the medical center one day 
earlier after an altercation with staff members.  Physical 
findings showed superficial bruises and lacerations on the 
volar aspect of the forearm.  It was noted that the veteran 
was inappropriate for readmission to VA after having left VA 
twice in the last 5 days, but needed continued treatment as 
an outpatient.  PTSD, bruises/lacerations on volar aspect of 
arm, and alcohol abuse were diagnosed.  

Hospitalization records from a different VAMC, dated from 
August 21 to September 28, 1992, show that the veteran was 
admitted due to alcoholism.  The diagnoses on discharge 
included history of arthritis of the right shoulder (stable).  

VA outpatient treatment reports show that the veteran was 
seen in October 1994 for complaints of constant sharp aching 
pain in the right shoulder, with occasional radiation into 
the right side of the neck and into the right upper arm.  A 
diagnosis of degenerative joint disease, tendon tear of right 
shoulder, is shown. In March 1995, the veteran was seen for 
complaints of a painful right shoulder for the last six 
months, without real known injury.  In March 1996, the 
provisional diagnosis was degenerative joint disease, with 
tendon tear of the right shoulder.  Degenerative joint 
disease, tendon tear of right shoulder, was diagnosed in 
April 1996.  A September 1996 outpatient report shows a 
diagnosis of probable degenerative joint disease of the 
knees.  

On VA examination of the veteran's right shoulder and both 
knees in February 2003, the examiner indicated that review of 
the claims folder showed that the veteran was involved in an 
altercation with VA security personnel in 1992, when he 
"became belligerent and combative and required restraints by 
the police."  It was noted that he was transferred to a 
private psychiatric hospital after the altercation.  The 
veteran contended that the right shoulder and bilateral knee 
conditions were caused by the restraining activities of VA 
security personnel.  He complained of right shoulder and 
bilateral knee pain.  The examiner noted that an April 1995 
right shoulder arthrogram shows an incomplete supraspinatus 
tendon tear.  Examination revealed atrophy of the right 
deltoid, right supraspinatus, and infraspinatus musculature 
of the right shoulder girdle.  There was pain on palpation of 
the tip of the acromion process.  There was no deformity or 
effusion in either knee.  There was marked crepitus palpable 
on motion of the left knee.  Stability of the right knee was 
good, but there was moderate mediolateral instability of the 
left knee.  Anterior posterior stability of the left knee was 
good.  Range of motion of both knees was from zero to 130 
degrees.  X-rays of the right shoulder showed advanced 
degenerative changes with virtual complete destruction of the 
glenohumeral joint.  X-rays of the knees showed 
osteoarthritis in both knees.  The diagnosis was advanced 
degenerative joint disease of the right shoulder, and 
degenerative joint disease of both knees with moderate 
instability of the left knee.  The examiner stated:

The veteran's arthrogram in 1995 
demonstrated a partial tear of the 
[right] rotator cuff tendon which 
clinically at this time appears to be 
complete.  Causes of this condition 
include overload of the muscles, either 
primary or secondary impingement and 
acute traumatic injury.  According to the 
history, the veteran resisted the 
restraining activities of the police and 
in doing so, very likely placed a 
significant overload on the rotator cuff 
tendon resulting in an incomplete tear 
which later progressed to a full 
thickness tear and the advanced 
degenerative changes of the [right] 
shoulder.  The veteran related that 
during the altercation with the police, 
he was thrown to the floor.  It is 
certainly within the realm of possibility 
that excessive valgus stress was placed 
on the left knee of the veteran during 
the encounter which could at least as 
likely as not be the etiological factor 
in the veteran's left knee medial 
instability.  

VA outpatient records dated through November 2004 show that 
the veteran was seen and treated for numerous medical 
problems.  They are negative for complaints, clinical 
findings, or diagnosis of any right shoulder or knee 
disorders, or for any indication that such disorders would be 
related to the veteran's PTSD.  

VA psychiatric examination in February 2005 was negative as 
to a nexus between the veteran's right shoulder and bilateral 
knee disabilities and his service-connected PTSD or any VA 
treatment.  

On VA general examination in March 2005, the veteran 
complained of numerous medical problems, including a right 
shoulder disorder.  He did not complain of any knee 
disorders.  He reported that he had a "run-in" with a VA 
physician, whereupon security was called and his right arm 
was twisted behind his back.  He recalled that he was not 
given the medication that he wanted, "so he left, drank some 
alcohol, went home, cut his wrists, called a TV station, and 
was brought back to the VA."  It was noted that the veteran 
needed to be placed in seclusion at that time, and he claimed 
that he suffered a shoulder injury as a result of the 
altercation.  Examination revealed full range of motion of 
the neck.  The range of motion of the right shoulder was 
extremely limited, and range of motion tests were limited due 
to pain and weakness.  There was tenderness on palpation over 
the right shoulder, and muscle atrophy was noted.  There was 
no swelling of the joint, and no apparent effusion.  The 
numerous diagnoses included right shoulder supraspinatus 
tendon tear, with resulting pain and muscle atrophy.  The 
examination was negative for clinical findings, or diagnosis 
of an abnormality involving either knee.  The examiner opined 
that "the right shoulder injury is the most limiting of all 
the veterans [sic] problems," as he is unable "to perform 
any lifting with his dominant hand and arm without 
experiencing exquisite pain."  

Legal Criteria and Analysis - Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  
In the case of any veteran who served on active duty for 
ninety days or more and a chronic disease, to include 
arthritis, becomes manifest to a degree of ten percent or 
more within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service notwithstanding that there is no 
evidence of such disease during service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

Regarding the claim of service connection for a right 
shoulder and/or bilateral knee disorders (to include 
arthritis), the evidence does not show (and it is not 
alleged) that such disorders were manifested in service, or 
that arthritis of the right shoulder or knees was manifested 
in the first postservice year.  Accordingly, service 
connection for a right shoulder and/or bilateral knee 
disorders (to include arthritis) on either a direct (as 
incurred in service) or presumptive (as a chronic disease 
under 38 U.S.C.A. § 1112) basis is not warranted.  

The veteran's theory of entitlement to service connection for 
right shoulder and bilateral knee disabilities is essentially 
one of secondary service connection, i.e., that the disorders 
are related to his service-connected PTSD (and/or treatment 
for that psychiatric disability).  VA physicians and private 
medical care providers have not found that there is any such 
a relationship, and the veteran has not submitted any 
competent (medical) evidence to that effect, or indicated 
that any such evidence exists and is available.  

The etiology of the veteran's right shoulder and bilateral 
knee disabilities remains uncertain.  While a VA physician 
has opined that the right shoulder and left knee disabilities 
are consistent with the veteran's accounts of injuries he 
sustained in altercations with security at a VA facility in 
August 1992, his accounts of those events have been 
inconsistent (e.g., he initially reported an injury only to 
the right, not left, knee in the altercation(s)).  And while 
contemporaneous records document various injuries at the 
time, including to the ribs, chest, and left forearm, they do 
not note right shoulder or bilateral knee injuries.  (And a 
history of right shoulder arthritis was noted during August 
and September 1992 hospitalization.)  Conceding for 
argument's sake that the veteran sustained some sort of right 
shoulder and knee injuries in the altercation(s) with VA 
security guards in August 1992, this in no way suggests that 
disabilities of the right shoulder and knees were caused or 
aggravated by the service connected PTSD or by treatment for 
such disability, as is necessary to establish secondary 
service connection.  No physician has opined that the 
veteran's PTSD (or treatment for PTSD) caused or aggravated 
his right shoulder and bilateral knee disorders.  

Without any competent evidence of a nexus between the 
veteran's right shoulder and/or bilateral knee conditions and 
his service-connected PTSD, secondary service connection for 
a right shoulder and/or bilateral knee disorders is not 
warranted.  The veteran's statements to the effect that his 
right shoulder and bilateral knee disorders are somehow 
related to his service-connected PTSD cannot by themselves 
establish that this is so.  As a layperson, he is not 
competent in matters requiring specialized medical knowledge, 
skill, training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The doctrine of resolving reasonable doubt in the veteran's 
favor does not apply as the preponderance of the evidence is 
against this claim of secondary service connection for right 
shoulder and bilateral knee disabilities.  

Legal Criteria and Analysis - Section 1151 Claim

At the time of the veteran's claim in August 1992, 38 
U.S.C.A. § 1151 (West 1991) provided, in pertinent part:

Where any veteran shall have suffered an 
injury...as the result of...[VA] medical 
or surgical treatment...and not the 
result of such veteran's own willful 
misconduct, and such injury...results in 
additional disability..., compensation 
...shall be awarded in the same manner as 
if such disability were service-
connected.  

The Board notes that while 38 U.S.C.A. § 1151 was revised 
subsequent to the veteran's filing of his claim (adding as a 
requirement an element of fault on the part of VA or an 
unforeseen event), the revisions apply only to claims filed 
on or after October 1, 1997.  See Pub. L. No. 104-204 § 
422(b)(1),(c).  Hence, they do not apply in the instant case, 
and an element of fault on the part of VA need not be shown.  

The regulations implementing 38 U.S.C.A. § 1151 are 38 C.F.R. 
§§ 3.358, 3.800.  Significantly, they provide, in pertinent 
part, that the additional disability must actually result 
from VA hospitalization or medical or surgical treatment and 
not be merely coincidental therewith.  38 C.F.R. § 
3.358(c)(1).  

Under 38 U.S.C.A. §  7104(c), the regulations of the 
Department, the instructions of the Secretary, and the 
precedent opinions of the chief legal officer of the 
Department bind the Board in its decisions.  VA General 
Counsel issued a precedent opinion holding that 38 U.S.C.A. § 
1151, authorizes compensation only for disability resulting 
from the treatment or examination itself at a VA facility, 
and not for disability due to such intervening causes as a 
sexual assault or another intentional tort (emphasis added); 
remedies for such acts are beyond the scope of 38 U.S.C.A. 
§ 1151.  VAOPGCPREC 1-99 (issued Feb. 16, 1999).  

In arriving at this conclusion, the General Counsel found 
that sexual assault would not constitute medical treatment, 
unless otherwise found to be within the ordinary meaning of 
treatment or examination.  See also Sweitzer v. Brown, 5 Vet. 
App. 503 (1993) (38 U.S.C.A. § 1151 does not address 
disabilities that are merely coincidental with the receipt of 
VA treatment or which are not the result of actions by VA); 
and see VAOPGCPREC 7- 97 (Jan. 29, 1997) (38 U.S.C.A. § 1151 
does not cover injuries which were merely incurred during or 
coincident with hospitalization but not as a result of 
hospitalization).  

Accordingly, the determinative question in this case is 
whether the actions or procedures alleged to have caused the 
disabilities at issue constituted part of the "medical 
treatment" or "examination" or were the independent 
actions merely coincident with such treatment or examination.  
In the latter case, compensation is not warranted.  

The veteran and the numerous medical reports associated with 
the claims file, describe a number of scenarios as to how and 
why he happened to be at the VAMC facility on August 5, 1992, 
and what occurred while he was there on that date, including 
the altercation with security that ensued when he allegedly 
was not provided the medication he requested.  All of these 
variations are in the file and have been reviewed.  
Essentially, the veteran argues that VA must be accountable 
for the actions of its employees, and that since he was hurt 
by VA security personnel, he should be compensated.  However, 
any such compensation would have to be sought in a tort 
claim, not under § 1151.  See VAOPGCPREC 1- 99.  

In any event, and under whatever circumstances he was present 
at the VA facility in August 2000, whatever behavior he may 
or may not have undertaken therein, and whatever injuries he 
may or may not have received, the events alleged to have 
caused the disabilities at issue did not constitute treatment 
or examination by VA.  In fact, he has not argued to the 
contrary.  An altercation with hospital security is merely an 
event coincidental with VA hospitalization or treatment.  
Consequently, disability arising from such event(s) is not 
compensable under 38 U.S.C.A. § 1151.  See 38 C.F.R. 
§ 3.358(c)(1); See also Loving v. Nicholson, 19 Vet. App. 96 
(2005).  Accordingly, he is not entitled to compensation for 
any alleged injuries pursuant to 38 U.S.C.A. § 1151.  

Finally, it is also noteworthy that to establish entitlement 
to benefits under 38 U.S.C.A. § 1151, it must also be shown 
that the injury and resulting disability did not result from 
the veteran's own willful misconduct.  While the veteran's 
actions in the course of the events allegedly resulting 
injuries causing his right shoulder and knee disabilities are 
suggestive of misconduct, it is not necessary to further 
dwell on such factor, as entitlement to this benefit sought 
is not shown regardless.
ORDER

Service connection for right shoulder and bilateral knee 
disorders, claimed as secondary to service-connected PTSD, is 
denied.  

Entitlement to benefits under 38 U.S.C.A. § 1151 for right 
shoulder and bilateral knee disorders claimed as the result 
VA treatment in August 1992, is denied.  




	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


